Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 2/3/2021. 
Claims 1-23 are pending. 
Signed copies of the IDS’ are attached. 
The Drawings filed 2/3/2021 are noted.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
The claims are drawn to apparatus, process and CRM categories. 
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Representative claims 15 & 16are analyzed below, with italicized limitations indicating recitations of an abstract idea, noting that independent Claims 1 & 9 mirror Claim 15 but being drawn to different statutory categories. 
“A computer-implemented method for intervening a distributer terminal, the method comprising: receiving first user input information from a plurality of audience terminals that is playing a live video from the distributor terminal; filtering the first user input information; generating control data that is configured to control progress based on the first user input information after filtering; and causing a communication device to transmit the control data to the distributor terminal.” 
“The method of claim 15, further comprising: generating the control data by taking a majority vote while applying different weights on votes of the first user input information in accordance with attributes of audience members using the audience terminals that transmitted the first user input information.”

The italicized limitations fall within at least one of the groupings of abstract ideas enumerated in the PEG, namely, “Certain Methods Of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”
The claimed invention is drawn to receiving user input information and generating control data. As is made clear by the claims, generating control data is responsive to a vote. Voting and generating data represents a fundamental economic practice. Voting and generating data also represents management of relationships between people.  
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations including a sever, processor and memory.  
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract process. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
Regarding the Berkheimer decision, Applicant’s Specification even admits that a personal computer can perform the invention. (See e.g., ¶ 25).Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation of an abstract process. 
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9, 13, 15, 19 & 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Black (US 2018/0095708).
Regarding Claims 1, 9, 15: Black discloses an intervention server, (Fig. 3. Computing system 312 is a server insomuch as it facilitates networked APC {audience participation calls} between an HMD/VR system and client/spectator devices 348), comprising: one or more processors (Fig. 7, 704); one or more memory devices configured to store an intervention program, (Fig. 7. 716), when executed by the one or more processors, causes the one or more processors to perform: receiving first user input information, (e.g., Fig. 4C, voting screen); filtering the first user input information, (voting results are filtered to determine majority vote, e.g., Fig. 1, 136, 138, majority vote is to give the player a virtual item); and generating control data that is configured to control progress based on the first user input information after filtering, (e.g., Fig. 1, 138, game progress is modified to include the voted-on virtual item); and a communication device configured to connect to a network, configured to receive the first user input information from a plurality of audience terminals playing a live video from a distributor terminal, (Fig. 4C, voting screen wherein first user input is a particular user’s vote), and further configured to transmit the control data to the distributor terminal via the network, (e.g., Fig. 1, showing spectators communicating with the computing system, viewing a live game video and transmitting the control data, see also ¶¶ 37, 59). 
Regarding Claim 3: Black discloses receive second user input information including a start trigger of an acceptable intervention period from the distributor terminal, and further configured to receive the first user input information during the acceptable intervention period responsive to the second user input information, (¶ 52, Fig. 2, 200, Fig. 4A, 404, each instance of a VR scene from the player/distributor (second user input) is a start trigger because commencing the session enables receiving spectator votes to alter game course).  
Regarding Claims 6, 13, 19: Black discloses drawing a portion of audience terminals among the audience terminals, and filtering the first user input information based on a result of the drawing, (Fig. 1, shown are 4 spectators all of whom are polled for the voting, polling all spectators anticipates drawing a portion of terminals; votes are tabulated hence filtered to determine majority vote.) 
Regarding Claims 21-23: Black discloses live video and progress of the game, (Fig. 1, Fig. 2, 200). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10 & 16, are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2018/0095708) in view of Willette (US 2017/0001111).  
Black discloses the invention substantially but does not make explicit, wherein the intervener is configured to generate the control data by taking a majority vote while applying different weights on votes of the first user input information in accordance with attributes of audience members using the audience terminals that transmitted tire first user input information. However, in a related invention, Willette shows taking a majority vote while applying different weights on votes of the first user input information in accordance with attributes of audience members using the audience terminals that transmitted tire first user input information, (Willette, e.g., ¶¶ 150, 152.) It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to have weighted spectator votes in determining the majority vote, as evidenced by Willette for several reasons including rewarding frequent spectators for their respective participation as compared to an infrequent spectator voting on game events. 
Claims 7 &14 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2018/0095708) in view of Abulencia (US 2017/0056776).   
 Black discloses the invention substantially including filtering the received first user information, (i.e., tabulating the vote to determine majority as discussed above), but does not make explicit executing user authentication for the plurality of audience terminals based on the user authentication data: and filtering the received first user input information based on a result of the user authentication. In a related invention, Abulencia teaches authenticating potential spectators that wish to vote on games, (Abulencia Fig. 4, ¶¶ 101-106.) It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to authenticate prospective spectator-voters prior to filtering vote results in the system of Black, as suggested by Abulencia, for the purpose of generating revenue, namely, by requiring some form of membership to partake in the voting and spectating events. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2018/0095708) in view of Abulencia (US 2017/0056776) as applied to Claim 7, in further view of Willette (US 2017/0001111), and  
Black in view of Abulencia discloses the invention substantially but does not make explicit assigning weights on the first user input information based on the result of user authentication. However, as shown above, Willette teaches assigning weights to spectator’s and their respective votes. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have assigned weights to the authenticated spectators of Black in view of Abulencia, as suggested by Willette for the purpose of rewarding frequent spectators for their respective participation as compared to an infrequent spectator voting on game events. 
 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2018/0095708) in view of Abulencia (US 2017/0056776). 
 Black discloses the invention substantially including filtering the received first user information, (i.e., tabulating the vote to determine majority as discussed above), but does not make explicit executing user authentication for the plurality of audience terminals based on the user authentication data: and filtering the received first user input information based on a result of the user authentication. In a related invention, Abulencia teaches authenticating potential spectators that wish to vote on games, (Abulencia Fig. 4, ¶¶ 101-106.) It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to authenticate prospective spectator-voters prior to filtering vote results in the system of Black, as suggested by Abulencia, for the purpose of generating revenue, namely, by requiring some form of membership to partake in the voting and spectating events. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 9, 10, 14-16 & 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims TBD of U.S. Patent No. 10,974,145. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially disclose the pending claims.
Regarding Claims 1, 2, 9, 10, 15, 16: See patented claim 1. 
Regarding Claims 3: See patented claim 3. 
Regarding Claims 7, 14, 20: See patented claims 5, 8. 
Regarding Claims 21-23: See patented claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647. The examiner can normally be reached M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715